Memorandum. Judgment of conviction unanimously reversed on the law, information dismissed and fine remitted.
In our opinion, section 1102 of the Vehicle and Traffic Law is designed to compel obedience to an order of a police officer regulating the control or movement of traffic. The failure or refusal of a motorist to exhibit a license or registration when properly requested is not a violation that falls within the scope of section 1102. We note that where an operator of a motor vehicle fails to exhibit the required documents he may be charged with being an unlicensed operator or operating an unregistered vehicle. Moreover, if he fails or refuses to sufficiently identify himself, the operator may also be arrested (see People v Copeland, 39 NY2d 986).
Concur: Farley, P. J., Glickman and Silberman, JJ.